IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: ESTATE OF NEVA OESCHGER,        : No. 446 MAL 2016
DECEASED                               :
                                       :
                                       : Petition for Allowance of Appeal from
PETITION OF: WILLIAM OESCHGER          : the Order of the Superior Court


                                  ORDER



PER CURIAM

      AND NOW, this 22nd day of November, 2016, the Petition for Allowance of

Appeal is DENIED.